 

Exhibit 10.2

NUTRISYSTEM, INC.

2008 LONG-TERM INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT

2012 PERFORMANCE PERIOD

Name

This PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT, dated as of September 22,
2010, (the “Date of Grant”), is delivered by Nutrisystem, Inc. (the “Company”)
to Name (the “Grantee”).

RECITALS

A. The Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Company has approved a performance share award program (the
“Program”) pursuant to which eligible grantees will be awarded a
performance-based restricted stock unit grant on the Date of Grant that will be
convertible into an equivalent number of shares of common stock of the Company,
par value $0.001 per share, (the “Company Stock”), with the total number of
performance-based restricted stock units that may be earned and converted into
shares of Company Stock conditioned on the achievement of specified performance
goals and certain vesting conditions.

B. The Committee has determined that the Grantee is eligible to participate in
the Program and has determined to grant the Grantee a performance-based
restricted stock unit grant under the Program, which grant will be issued under
the Nutrisystem, Inc. 2008 Long-Term Incentive Plan (the “Plan”). The Grantee
may receive a copy of the Plan by contacting the Corporate Controller.

C. The Committee has determined that the terms and conditions of the grant
awarded to the Grantee under the Program shall be set forth herein (the
“Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1. Grant of Performance-Based Restricted Stock Units. Subject to the terms and
conditions set forth in this Grant and the Plan, the Company hereby grants to
the Grantee # Shares performance-based restricted stock units (the “Performance
Units”). The Performance Units are contingently awarded and will be earned and
distributable if and only to the extent that the performance goals and other
conditions set forth in this Grant are met. Each Performance Unit shall be a
phantom right and shall be equivalent to one share of Company Stock on the
applicable distribution date, as described in Paragraph 4 below. The number of
Performance Units set forth above is equal to the target number of Performance
Units that the Grantee will earn for 100% achievement of the performance goals
as described in Paragraph 3(a) below (the “Target Award”).



--------------------------------------------------------------------------------

 

2. Performance Unit Account. The Company shall establish and maintain a
Performance Unit account as a bookkeeping account on its records (the
“Performance Unit Account”) for the Grantee and shall record in such Performance
Unit Account the number of Performance Units earned by the Grantee. The Grantee
shall not have any interest in any fund or specific assets of the Company by
reason of this grant or the Performance Unit Account established for the
Grantee.

3. Vesting.

(a) Except as provided below, the Performance Units shall vest on March 1, 2013
(the “Service Date”) if the Grantee continues to be employed by, or providing
service to, the Employer (as defined in the Plan) from the Date of Grant through
the Service Date; provided, however, that the total number of Performance Units
that shall become vested on the Service Date shall be determined based on the
level of satisfaction of the performance goals for the performance period
beginning on January 1, 2012 and ending on December 31, 2012 (the “Performance
Period”) to be established by the Committee in its sole discretion on a date
(the “Establishment Date”) on or prior to March 31, 2012 (the “2012 Performance
Goals”). At the Establishment Date, the 2012 Performance Goals shall be set
forth on Exhibit A hereto and be a part of this Grant. The Committee shall
certify the level of achievement of the 2012 Performance Goals, which
certification shall occur as soon as administratively practicable after
January 1, 2013, but not later than March 15, 2013 (the “Certification Date”).
Any portion of the Performance Units that do not become earned because of the
failure to fully satisfy the 2012 Performance Goals shall be forfeited as of the
Certification Date and the Grantee shall not have any rights with respect to the
vesting or the distribution of the portion of the Performance Units that have
become forfeited.

(b) If at any time after the Establishment Date and prior to the Certification
Date the Grantee ceases to be employed by, or provide service to, the Employer
on account of a termination of employment or service by the Employer for any
reason other than on account of Cause (as defined below) or because of the
Grantee’s death, the Grantee shall become vested in a pro-rata portion of the
Performance Units as certified by the Committee on the Certification Date. The
pro-rated portion shall be determined by multiplying (x) the lesser of (i) the
number of Performance Units that the Grantee would have earned if the Grantee’s
employment had not terminated, based on actual achievement of the 2012
Performance Goals as certified by the Committee on the Certification Date, or
(ii) the number of Performance Units payable at the Target Award level, by (y) a
fraction, (I) the numerator of which is the number of whole months the Grantee
was employed by, or providing service to, the Employer, as measured from
March 1, 2010 to the month in which the Grantee ceases to be employed by, or
provide service to, the Employer on account of termination of employment or
service by the Employer for any reason other than on account of Cause or because
of the Grantee’s death, and (II) the denominator of which is thirty-six (36).
Any portion of the Performance Units that do not become earned because of the
failure to fully satisfy the 2012 Performance Goals (or that are in excess of
the Target Award), along with the pro rata portion of the Performance Units that
do not become vested as described above because of the termination of employment
or service, shall be forfeited as of the Certification Date and the Grantee
shall not have any rights with respect to the vesting or the distribution of the
portion of the Performance Units that have become forfeited. For purposes of
this Grant, the term “Cause” shall mean (i) the Grantee is convicted of a
felony,

 

2



--------------------------------------------------------------------------------

other than a felony that involves a vehicular traffic offense, or (ii) in the
reasonable determination of the Board, the Grantee has done any one of the
following: (A) committed an act of fraud, embezzlement, or theft in connection
with the Grantee’s duties in the course of the Grantee’s employment or service
with the Employer, (B) caused intentional, wrongful damage to the property of
the Employer, (C) materially breached (other than by reason of illness, injury
or incapacity) the Grantee’s Employment Agreement, if any, with the Employer, or
the Grantee’s Nondisclosure and Noncompete Agreement for Management Employees
(the “Noncompete Agreement”), that the Grantee shall not have remedied within 30
days after receiving written notice from the Board specifying the details of the
breach, or (D) engaged in gross misconduct or gross negligence in the course of
the Grantee’s employment or service with the Employer.

(c) If at any time after the Certification Date, but prior to the Service Date,
the Grantee ceases to be employed by, or provide service to, the Employer on
account of a termination of employment or service by the Employer for any reason
other than on account of Cause or because of the Grantee’s death, the Grantee
shall become vested in a pro-rata portion of the Performance Units that were
earned based on the level of achievement of the 2012 Performance Goals, as
certified by the Committee on the Certification Date. The pro-rated portion
shall be determined by multiplying (x) the number of Performance Units that the
Grantee earned based on the level of achievement of the 2012 Performance Goals
as certified by the Committee on the Certification Date, by (y) a fraction,
(I) the numerator of which is the number of whole months the Grantee was
employed by, or providing service to, the Employer, as measured from March 1,
2010 to the month in which the Grantee ceases to be employed by, or providing
service to, the Employer on account of termination of employment or service by
the Employer for any reason other than on account of Cause or because of the
Grantee’s death, and (II) the denominator of which is thirty-six (36). The pro
rata portion of the Performance Units that do not become vested as described
above because of the termination of employment or service prior to the Service
Date shall be forfeited as of the date on which the Grantee’s employment or
service with the Employer has terminated and the Grantee shall not have any
rights with respect to the vesting or the distribution of the portion of the
Performance Units that have become forfeited. Any portion of the Performance
Units that were not earned as of the Certification Date were forfeited as of the
Certification Date and the Grantee shall not have any rights with respect to the
vesting or the distribution of the portion of the Performance Units that did not
become earned.

(d) If at any time prior to the Establishment Date, but while the Grantee is
employed by, or providing service to, the Employer, a Change of Control (as
defined below) occurs, then the Performance Units shall be considered earned at
the Target Level as of the date of the Change of Control (the “Change of Control
Date”), and the Grantee shall become fully vested in such Performance Units as
of the Change of Control Date. If at any time on or after the Establishment Date
and prior to the Certification Date, but while the Grantee is employed by, or
providing service to, the Employer, a Change of Control occurs, then the
Performance Units shall be considered earned at the maximum level established
under the 2012 Performance Goals as of the date of the Change of Control Date,
and the Grantee shall become fully vested in such Performance Units as of the
Change of Control Date. For purposes of this Grant, the term “Change of Control”
shall mean as such term is defined in the Plan, except that a Change of Control
shall not be deemed to have occurred for purposes of this Grant unless the event
constituting the Change of Control constitutes a change in ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and its corresponding regulations.

 

3



--------------------------------------------------------------------------------

 

(e) If at any time after the Certification Date, but prior to the Service Date,
while the Grantee is employed by, or providing service to, the Employer, a
Change of Control occurs, then the Performance Units which were earned as of the
Certification Date based on the level of achievement of the 2012 Performance
Goals as certified by the Committee shall become fully vested as of the Change
of Control Date. Any portion of the Performance Units that were not earned as of
the Certification Date were forfeited as of the Certification Date and the
Grantee shall not have any rights with respect to the vesting or the
distribution of the portion of the Performance Units that did not become earned.

(f) If at any time prior to the earlier of the Service Date or a Change of
Control, the Grantee’s employment or service with the Employer is terminated by
the Employer on account of Cause or by the Grantee for any reason or no reason,
all of the Performance Units subject to this Grant, whether or not earned, shall
be immediately forfeited and the Grantee shall not have any rights with respect
to the distribution of any portion of the Performance Units, irrespective of the
level of achievement of the 2012 Performance Goals.

4. Time and Form of Payment with Respect to Performance Units. The Grantee shall
receive a distribution with respect to the Performance Units earned and vested
as described in Paragraph 3 above within thirty (30) days following the earlier
of (a) the Service Date, or (b) the Change of Control Date. The Performance
Units will be distributed in shares of Company Stock, with each Performance Unit
earned and vested equivalent to one share of Company Stock. Any Performance
Units not earned because of the failure to attain the 2012 Performance Goals or
because of the failure to satisfy the service vesting condition are forfeited as
described in Paragraph 3 above.

5. Dividend Equivalents. With respect to any Performance Units that have become
earned based on the level of achievement of the 2012 Performance Goals as
certified by the Committee on the Certification Date, for the period between
(a) January 1, 2013 and (b) the earlier of (x) the Service Date or (y) the
Change of Control Date, if any dividends are declared with respect to the shares
of Company Stock, the Company shall credit to a dividend equivalent account (the
“Dividend Equivalent Account”) the value of the dividends that would have been
distributed if the earned Performance Units credited to the Grantee’s
Performance Unit Account at the time of the declaration of the dividend were
shares of Company Stock. At the same time that the Performance Units are
converted to shares of Company Stock and distributed to the Grantee as set forth
in Paragraph 4, the Company shall pay to the Grantee a lump sum cash payment
equal to the value of the dividends credited to the Grantee’s Dividend
Equivalent Account; provided, however, that any dividends that were credited to
the Grantee’s Dividend Equivalent Account that are attributable to Performance
Units that have been forfeited as provided in Paragraph 3 above shall be
forfeited and not payable to the Grantee. No interest shall accrue on any
dividend equivalents credited to the Grantee’s Dividend Equivalent Account.

6. Change of Control. Except as set forth above, the provisions set forth in the
Plan applicable to a Change of Control shall apply to the Performance Units,
and, in the event of a Change of Control, the Committee may take such actions as
it deems appropriate pursuant to the Plan and is consistent with the
requirements of section 409A of the Code and this Grant.

 

4



--------------------------------------------------------------------------------

 

7. Acknowledgment by Grantee. By accepting this Grant, the Grantee acknowledges
that with respect to any right to distribution and payment pursuant to this
Grant, the Grantee is and shall be an unsecured general creditor of the Company
without any preference as against other unsecured general creditors of the
Company, and the Grantee hereby covenants for himself or herself, and anyone at
any time claiming through or under the Grantee, not to claim any such
preference, and hereby disclaims and waives any such preference which may at any
time be at issue, to the fullest extent permitted by applicable law. The Grantee
also hereby agrees to be bound by the terms and conditions of the Plan and this
Grant. The Grantee further agrees to be bound by the determinations and
decisions of the Committee with respect to this Grant and the Plan and the
Grantee’s rights to benefits under this Grant and the Plan, and agrees that all
such determinations and decisions of the Committee shall be binding on the
Grantee, his or her beneficiaries and any other person having or claiming an
interest under this Grant and the Plan on behalf of the Grantee.

8. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) The obligation of the Company to deliver shares of Company Stock on the
distribution date with respect to the earned Performance Units in which the
Grantee has become vested shall be subject to the condition that if at any time
the Committee shall determine in its discretion that the listing, registration
or qualification of the shares of Company Stock upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance of shares of Company Stock, the shares of Company Stock may
not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of shares of
Company Stock and the payment of cash to the Grantee pursuant to this Grant is
subject to any applicable taxes and other laws or regulations of the United
States or of any state having jurisdiction thereof.

(b) As a condition to the receipt of any shares of Company Stock upon
distribution of the earned and vested Performance Units, the Grantee agrees to
be bound by the Company’s policies, including, but not limited to, the Company’s
Insider Trading Policy, regarding the limitations on the transfer of such
shares, and understands that there may be certain times during the year that the
Grantee will be prohibited from selling, transferring, pledging, donating,
assigning, mortgaging, hypothecating or otherwise encumbering the shares.

9. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to

 

5



--------------------------------------------------------------------------------

withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of this Grant is the Grantee’s agreement to be bound by the
interpretations and decisions of the Committee with respect to this Grant and
the Plan.

10. No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 5), or the right to vote, with respect to any Performance
Units.

11. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Grantee any right to be retained in the employment or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.

12. Confidential Information, Non-Competition and Non-Solicitation. The Grantee
reaffirms and acknowledges the Grantee’s obligations under the Nondisclosure and
Noncompete Agreement for Management Employees.

13. Assignment and Transfers. No Performance Units or dividend equivalents
awarded to the Grantee under this Grant may be transferred, assigned, pledged,
or encumbered by the Grantee and the Performance Units and dividend equivalents
shall be distributed during the lifetime of the Grantee only for the benefit of
the Grantee. Any attempt to transfer, assign, pledge, or encumber the
Performance Units or dividend equivalents under this Grant by the Grantee shall
be null, void and without effect. The rights and protections of the Company
hereunder shall extend to any successors or assigns of the Company. This Grant
may be assigned by the Company without the Grantee’s consent.

14. Withholding. The Grantee shall be required to pay to the Employer, or make
other arrangements satisfactory to the Employer to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Subject to Committee approval, the Grantee may
elect to satisfy any tax withholding obligation of the Employer with respect to
the distribution of shares of Company Stock pursuant to the Performance Units
that are earned by the Grantee under this Grant by having shares of Company
Stock withheld up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities. Notwithstanding anything to the contrary herein or the Plan, until
the Grantee has satisfied the Employer’s withholding obligation with respect to
the shares of Company Stock as described in this Paragraph 14, the Grantee shall
not have any rights to sell or transfer any shares of Company Stock that have
been distributed to the Grantee pursuant to Paragraph 4.

15. Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Performance Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Grantee’s compensation for purposes of determining or calculating other benefits
that are based on compensation, such as life insurance.

 

6



--------------------------------------------------------------------------------

 

16. Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

17. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll records of the Employer, or to such
other address as the Grantee may designate to the Employer in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

18. Section 409A of the Code. This Grant is intended to comply with the
requirements of section 409A of the Code and shall be interpreted and
administered to avoid any penalty sanctions under section 409A of the Code. If
any distribution or payment cannot be provided or made at the time specified
herein, then such distribution or payment shall be provided in full at the
earliest time thereafter when such sanctions cannot be imposed. In no event may
the Grantee, directly or indirectly, designate the calendar year of distribution
or payment.

19. Contents of Agreement; Amendment. This Grant agreement, including the 2012
Performance Goals to be set forth on Exhibit A on the Establishment Date, sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof and cannot be changed, modified, extended or terminated
except upon written amendment executed by the parties hereto. Any such written
amendment must be approved by the Committee to be effective against the Company.
In addition, the terms set forth herein as it relates to the ability for the
Grantee to earn and become vested in the Performance Units and dividend
equivalents shall control with respect to the Grantee’s rights with respect to
the Performance Units and corresponding dividend equivalents, and any contrary
provision set forth in any agreement (whether oral or written) between the
Grantee and the Employer, including, but not limited, the Grantee’s Employment
Agreement, if any, that relates to the earning and/or vesting of equity rights
shall not apply to this Grant.

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

Witness:      NUTRISYSTEM, INC.

 

    

 

Name: Kathleen Simone      Name: David Clark Title:   SVP, Finance & Controller
     Title:   Chief Financial Officer

I hereby accept the grant of Performance Units described in this Grant, and I
agree to be bound by the terms of the Plan and this Grant. I hereby further
agree that all of the decisions and determinations of the Committee shall be
final and binding.

 

 

 

 

  Grantee: FN LN

 

 

8



--------------------------------------------------------------------------------

 

EXHIBIT A

2012 PERFORMANCE GOALS

The 2012 Performance Goals shall be set forth on this Exhibit A at the time they
are established by the Committee as described in the Grant agreement.

A Grantee can earn in a multiple or fraction of the Grantee’s Target Award based
on the level of achievement of the 2012 Performance Goals for the Performance
Period.

 

  •  

Maximum: 200% of Target Award based on achievement of a maximum performance
goal.

 

  •  

Target: 100% of Target Award based on achievement of a target performance goal.

 

  •  

Threshold: 50% of Target Award based on achievement of a threshold performance
goal.

 

  •  

No Performance Units will be earned if the achievement is below the Threshold,
and no additional Performance Units will be earned if the achievement is greater
than the Maximum.

 

  •  

Interpolation will occur with respect to achievement between the Threshold and
Target, and between the Target and Maximum

Notwithstanding the level of achievement of the 2012 Performance Goals, the
Committee retains negative discretion to reduce or eliminate Performance Unit
amounts pursuant to this Grant